                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

RICKEY PAIGE,                                   §
           Plaintiff,                           §
                                                §
vs.                                             §   Civil Action No. 5:18-1399-MGL
                                                §
NANCY A. BERRYHILL,                             §
Acting Commissioner of Social Security          §
Administration,                                 §
              Defendant.                        §
                                                §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND REVERSING AND REMANDING DEFENDANT’S DENIAL OF PLAINTIFF’S
                           CLAIM FOR BENEFITS

        This is a Social Security appeal in which Plaintiff Rickey Paige (Paige) seeks judicial

review of the final decision of Defendant Nancy A. Berryhill (Commissioner) denying his claim

for Disability Insurance Benefits and Supplemental Security Income. The parties are represented

by excellent counsel. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting the Court reverse and remand the

Commissioner’s decision denying Paige’s claim for benefits. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on June 20, 2019. ECF No. 13. The Commissioner

filed her Notice of Not Filing Objections to the Report on July 2, 2019. ECF No. 15. “[I]n the

absence of a timely filed objection, a district court need not conduct a de novo review, but instead

must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the Commissioner’s decision is REVERSED AND REMANDED under

sentence four of 42 U.S.C. § 405(g) for further administrative action.

       IT IS SO ORDERED.

       Signed this 8th day of July 2019 in Columbia, South Carolina.

                                                       s/Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE
